Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1879
                       Lower Tribunal No. F21-7542
                          ________________


                          Guillermo Penalver,
                                 Petitioner,

                                     vs.

                          The State of Florida,
                                Respondent.



    A Writ of Certiorari to the Circuit Court for Miami-Dade County, Zachary
James, Judge.

      Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant
Public Defender, for petitioner.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for respondent.


Before FERNANDEZ, C.J., and LOGUE, and BOKOR, JJ.

     PER CURIAM.
     Guillermo Penalver seeks a writ of certiorari quashing the trial court’s

order denying his motion to dismiss based on stand your ground immunity

filed pursuant to section 776.032, Florida Statutes (2020). The trial court,

based on its conclusion that Penalver’s motion below was not sworn and did

not rely on record evidence, together with Penalver’s failure to present any

evidence or testimony to support his claim of immunity, denied the motion.

For the reasons discussed herein, we grant the petition, quash the trial

court's order, and remand with instructions.

     While Penalver’s petition was pending in this Court, we issued

Casanova v. State, 46 Fla. L. Weekly D2326 (Fla. 3d DCA Oct. 27, 2021),

holding:

     [A] defendant’s motion to dismiss under Florida's Stand Your
     Ground law can establish a prima facie claim of self-defense
     immunity from criminal prosecution even though the motion to
     dismiss is not sworn to by someone with personal knowledge or
     supported by evidence or testimony establishing the facts in the
     motion to dismiss.

     We therefore grant the petition for a writ of certiorari, quash the order

below, and remand for further proceedings consistent with Casanova.

     Petition granted; order quashed.




                                     2